Exhibit 10.62

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED

WITH THE COMMISSION

EXECUTION COPY

INGOT SUPPLY AGREEMENT

This INGOT SUPPLY AGREEMENT (this “Agreement”) is entered into as of
December 22, 2006 (the “Execution Date”), by and between Woongjin Energy Co.,
Ltd., a company organized and existing under the laws of the Republic of Korea
with its office located at Naewei Bldg., 3F, 6 Euljiro 2-Ga, Joong-Gu, Seoul,
Korea (“Supplier”), and SunPower Corporation, a company organized under the laws
of the State of Delaware, United States of America, with it principal office
located at 3939 North First Street, San Jose, California 95134, United States of
America (“Purchaser”). Supplier and Purchaser may be referred to herein
individually as a “Party” or collectively as the “Parties.”

RECITALS

A. Supplier, Purchaser and Woongjin Coway Co., Ltd., a company organized and
existing under the laws of Korea (“Woongjin”), have entered into a Joint Venture
Agreement dated as of September 29, 2006 (the “JV Agreement”).

B. Pursuant to the JV Agreement, the purpose of Supplier, inter alia, is the
manufacturing, sale and distribution of Ingots (as defined in the JV Agreement).

C. Purchaser and SunPower Philippines Manufacturing, Ltd., a company organized
and existing under the laws of the Philippines and subsidiary of Purchaser
(“SunPower Philippines”), have entered into the Polysilicon Supply Agreement
dated of even date herewith, under which SunPower Philippines shall supply
polycrystalline silicon to Supplier for the purpose of manufacturing Ingots.

D. The Parties desire to enter into an agreement pursuant to which Supplier
shall supply Purchaser with Products (as defined below).

AGREEMENT

NOW, THEREFORE, in furtherance of the foregoing premises and in consideration of
the mutual covenants and obligations hereinafter set forth and in the JV
Agreement, and based on the consideration set forth in the JV Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, do agree as follows:

1. Definitions

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

Capitalized terms not specifically defined in this Agreement shall have the
meanings assigned to them in the JV Agreement.

1.1 “Basket” means, as of any given time, the aggregate weight of any and all SP
Polysilicon Based Products that meet the Specifications and that are, at any
time after the time of the execution of this Agreement or the most recent time
as of which the amount of the Basket has been reset to zero (0) pursuant to
Section 7.6, as applicable, sold or otherwise transferred by Supplier (without
having received written authorization or consent of Purchaser) to a third party
(i.e., to a Person other than Purchaser or any subsidiary or designee of
Purchaser).

1.2 “Confidential Information” shall have the meaning set forth in Section 8.1.

1.3 “Confirmed Ingot Delivery Schedule” shall have the meaning ascribed to such
term in the Polysilicon Supply Agreement.

1.4 “Conforming Ingot” shall mean the Products that conform to or meet the
Specifications.

1.5 “Contract Year” shall mean a period of twelve (12) consecutive months
beginning from the Start-up Date and ending on the day immediately preceding the
same calendar date in the following year, and each successive twelve
(12) consecutive month period following such period. Notwithstanding the
foregoing, if this Agreement expires or is terminated before the end of any
Contract Year, such last Contract Year shall end of the date of such expiration
or termination.

1.6 “Delivery” shall have the meaning set forth in Section 3.5.

1.7 “Delivery Date” shall have the meaning set forth in Section 3.3 or
Section 3.4, as applicable.

1.8 “Delivery Point” shall have the meaning set forth in Section 3.3 or
Section 3.4, as applicable.

1.9 “Initial Term” shall have the meaning set forth in Section 9.1.

1.10 “Non-SP Silicon” shall mean the polycrystalline silicon purchased by
Supplier from a source other than SunPower Philippines pursuant to the
Polysilicon Supply Agreement.

1.11 “Non-SP Silicon Based Product” shall mean Products manufactured and/or
produced substantially from Non-SP Silicon.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

2



--------------------------------------------------------------------------------

1.12 “Polysilicon Supply Agreement” shall mean that certain Polysilicon Supply
Agreement dated as of even date herewith by and between Supplier and SunPower
Philippines.

1.13 “Products” shall mean single-crystal, high-efficiency silicon Ingots.

1.14 “Renewal Term” shall have the meaning set forth in Section 9.1.

1.15 “Representatives” shall have the meaning set forth in Section 8.2.

1.16 “Requirements” shall have the meaning set forth in Section 5.1.

1.17 “Shortfall” shall have the meaning set forth in Section 5.2.

1.18 “Specifications” shall mean the physical, technical and functional
requirements, as each of such requirements are set forth on Schedule 1.18
hereto.

1.19 “SP Polysilicon” shall mean the Polysilicon supplied to Supplier by
SunPower Philippines pursuant to the Polysilicon Supply Agreement.

1.20 “SP Polysilicon Based Products” shall mean Products manufactured and/or
produced substantially from SP Polysilicon.

1.21 “Start-up Date” shall mean the date on which Supplier shall have first
supplied to Purchaser under this Agreement at least five (5) metric tons of SP
Polysilicon Based Products manufactured by Supplier that meet the
Specifications.

2. Supply and Purchase Arrangement

2.1 Subject to the terms and conditions described herein, Supplier hereby agrees
to sell, supply and deliver to Purchaser, and Purchaser hereby agrees to
purchase and take, all of the SP Polysilicon Based Products manufactured by
Supplier that meet the Specifications. Without limiting the foregoing, in case
amount of SP Polysilicon Based Products purchased by Purchaser pursuant to the
Confirmed Ingot Delivery Schedule is less than ***% of the total Conforming
Ingots manufactured by Supplier in any given calendar month, Purchaser shall
have the right (but not the obligation) to purchase up to ***% of the Conforming
Ingots manufactured by Supplier in such given month. For the avoidance of doubt,
nothing herein shall be construed as requiring Supplier to obtain any Non-SP
Polysilicon or as requiring Supplier to keep its operation at or above ***%
capacity. Before Supplier produces any Products that are neither SP Polysilicon
Based Products nor Non-SP Polysilicon Products, Supplier shall notify SunPower
of its desire to do so and the Parties shall thereafter discuss in good faith
whether such Products should be produced and how any such Products would be
treated for purposes of this Agreement, and if the Parties so agree, Supplier
may produce such Products and such Products would be treated under this
Agreement as so agreed.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

3



--------------------------------------------------------------------------------

2.2. Purchaser shall have an option (i) to purchase all SP Polysilicon Based
Products that do not meet the Specifications (“Non-Fitting SP Polysilicon Based
Products”) at the same purchase price as the SP Polysilicon Based Products that
meet the Specifications and (ii) to purchase all Non-SP Polysilicon Based
Products that do not meet the Specifications (“Non-Fitting Non-SP Polysilicon
Based Products”) at the same purchase price as Non-SP Polysilicon Based Products
that meet the Specifications.

3. Purchase Price, Ordering Procedure; Shipment; Delivery

3.1 The purchase price payable by Purchaser for the SP Polysilicon Based
Products shall be determined in accordance with the formula set out in Schedule
3.1(a), which shall be EXW (as defined in Incoterms 2000) Daejeon or such other
place as may proposed by Supplier and consented upon by Purchaser (which consent
shall not be unreasonably withheld or delayed by Purchaser), and the purchase
price payable by Purchaser for the Non-SP Polysilicon Based Products shall be
determined in accordance with the formula set out in Schedule 3.1(b), which
shall be EXW (as defined in Incoterms 2000) the premises where such Non-SP
Polysilicon Based Products are produced or delivered to Supplier, as specified
by Supplier in a writing delivered to Purchaser.

3.2 Purchaser shall purchase, and Supplier shall sell and deliver, the SP
Polysilicon Based Products that meet the Specifications (“Conforming SP
Polysilicon Based Products”) in accordance with the Confirmed Ingot Delivery
Schedule delivered by SunPower Philippines on behalf of Purchaser pursuant to
the Polysilicon Supply Agreement. Purchaser represents and warrants that
Purchaser has provided SunPower Philippines with the authority to act on behalf
of Purchaser in relation to the Confirmed Ingot Delivery Schedule, including all
discussions related thereto and the draft documents related to the ingot
delivery schedules referred to in the Polysilicon Supply Agreement. If the
issuance of a purchase order is necessary or desirable for compliance with the
laws or is necessary or desirable for the operation and management of Purchaser
and/or Supplier, Purchaser shall timely issue purchase orders for the Conforming
Ingots based on the Confirmed Polysilicon Delivery Schedule, and Supplier shall
timely accept such purchase orders.

3.3 Purchaser shall purchase the Products that do not meet the Specifications,
i.e., Non-Fitting SP Polysilicon Based Products and/or Non-Fitting Non-SP
Polysilicon Based Products (“Non-Fitting Products”) as follows:

(a) Prior to the sale of any Non-Fitting Products to third Persons (i.e.,
Persons other than Purchaser and/or Purchaser’s subsidiaries), Supplier shall
give written notice to Purchaser setting out the amount of Non-Fitting Products
available for sale to Purchaser and setting out whether such available
Non-Fitting Products is SP Polysilicon Based Products and/or Non-SP Polysilicon
Based Products. The notice referred to herein shall contain information
concerning (i) quantity, (ii) product price, (iii) applicable purchase price,
(iv) place where Supplier proposes to make delivery if different from EXW (as
defined in Incoterms 2000) Daejeon or such other place as may be proposed by
Supplier and consented upon by Purchaser (which consent shall not be
unreasonably withheld or delayed by Purchaser) (the “Delivery Point”), (v) date
on which the Products should be delivered to the Delivery Point (the “Delivery
Date”) and (vi) such other information that Supplier deems to be necessary or
appropriate.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

4



--------------------------------------------------------------------------------

(b) Within five (5) Business Days after the notice referred to in
Section 3.3(a), Purchaser shall provide to Supplier a written notice setting out
(i) Purchaser’s irrevocable commitment to purchase the Non-Fitting Products
described in the notice referred to in Section 3.3(a) at the price that is the
same as the relevant applicable Products that conform to the Specifications
(together with a purchase order issued by Purchaser) or (ii) offering to
purchase the Non-Fitting Products at a lower price to be set out in Purchaser’s
notice referred to in this Section 3.3(b) (together with a purchase order issued
by Purchaser) or (iii) its decline and refusal to purchase such Non-Fitting
Products, or (iv) its request to subject such Non-Fitting Products to certain
testing to ascertain whether or not Purchaser shall purchase them. If Purchaser
fails to deliver its notice referred to herein this Section 3.3(b) within the
required five (5) Business Day period, Purchaser shall be deemed to have
declined and refused to purchase the applicable Non-Fitting Products.

(c) In case Purchaser delivers the written notice with irrevocable commitment to
purchase the Non-Fitting Products as described in item (i) of Section 3.3(b),
Supplier shall sell such Non-Fitting Products to Purchaser, and Purchaser shall
purchase the same from Supplier on such terms and conditions as set out in
Supplier’s notice referred to in Section 3.3(a). In case Purchaser offers to
purchase the Non-Fitting Products at another price as described in item (ii) of
Section 3.3(b), Supplier shall have the right to either (i) sell the applicable
Non-Fitting Products at such price as offered by Purchaser, in which case,
Purchaser would be obligated to purchase the applicable Non-Fitting Products at
such price, or (ii) reject the offer from Purchaser and sell the applicable
Non-Fitting Products to any other Person so long as the sale price to such other
Person is greater than the price offered by Purchaser. In case Purchaser
declines and refuses (or is deemed to have declined and refused) to purchase the
Non-Fitting Products, Supplier shall have the right to sell the applicable
Non-Fitting Products to any other Person at any price deemed appropriate by
Supplier. In case Purchaser delivers the written notice to Supplier requesting
to test the Non-Fitting Products as set out in item (iv) of Section 3.3(b),
Purchaser shall also make an express request in the same written notice to
receive testing samples from Supplier. Within five (5) Business Days after the
date of its receipt of requested samples from Supplier, Purchaser shall give a
written notice to Supplier to inform whether or

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

5



--------------------------------------------------------------------------------

not Purchaser shall purchase such Non-Fitting Products and, if Purchaser desires
to make the purchase, then, whether Purchaser wishes to make an irrevocable
commitment to purchase such Non-Fitting Products as described in item (i) of
Section 3.3(b) of this Agreement (in which case Supplier shall be obligated to
sell such Non-Fitting Products to Purchaser, and Purchaser shall purchase the
same from Supplier on such terms and conditions as set out in Supplier’s notice
referred to in Section 3.3(a)) or whether Purchaser will make an offer to
purchase such Non-Fitting Products at a lower price as described in item (ii) of
Section 3.3(b) of this Agreement (in which case Supplier shall have the right to
either (x) sell the applicable Non-Fitting Products at such price as offered by
Purchaser, in which case, Purchaser would be obligated to purchase the
applicable Non-Fitting Products at such price, or (y) reject the offer from
Purchaser and sell the applicable Non-Fitting Products to any other Person so
long as the sale price to such other Person is greater than the price offered by
Purchaser. If Purchaser fails to deliver its notice referred to in the
immediately preceding sentence within the required five (5) Business Day period,
Purchaser shall be deemed to have declined and refused to purchase the
applicable Non-Fitting Products.

3.4 In case amount of SP Polysilicon Based Products purchased by Purchaser
pursuant to the Confirmed Ingot Delivery Schedule is less than ***% of the total
Conforming Ingots manufactured by Supplier in any given calendar month,
Purchaser shall have the right (but not the obligation) to purchase up to ***%
of the Conforming Ingots manufactured by Supplier in such given month in
accordance with the following provisions.

(a) If the amount of SP Polysilicon Based Products purchased by Purchaser
pursuant to the Confirmed Ingot Delivery Schedule is less than ***% of the total
Conforming Ingots manufactured by Supplier in any given calendar month, Supplier
shall (prior to the sale of any Conforming Ingots to third Persons, i.e.,
Persons other than Purchaser and/or Purchaser’s subsidiaries) provide to
Purchaser a written notice setting out the information concerning (i) the
estimated quantity, (ii) product price, (iii) applicable purchase price,
(iv) place where Supplier proposes to make delivery if different from EXW (as
defined in Incoterms 2000) Daejeon or such other place as may be proposed by
Supplier and consented upon by Purchaser (which consent shall not be
unreasonably withheld or delayed by Purchaser) (the “Delivery Point”), (v) date
on which the Products should be delivered to the Delivery Point (the “Delivery
Date”) and (vi) such other information that Supplier deems to be necessary or
appropriate. Notwithstanding any provision to the contrary, Supplier shall not
be obligated to provide the notice referred to in this Section 3.4(a) if the
total Conforming Products purchased (or made available for purchase) by
Purchaser or its subsidiaries exceeds the ***% of the total Conforming Ingots
manufactured by Supplier in the applicable given calendar month.

(b) Within five (5) Business Days after the notice referred to in
Section 3.4(a), Purchaser shall provide to Supplier a written notice setting out
(i) Purchaser’s irrevocable commitment to purchase the applicable Products
described in

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

6



--------------------------------------------------------------------------------

the notice referred to in Section 3.4(a) on the conditions set out therein
(together with a purchase order issued by Purchaser) or (ii) its decline and
refusal to purchase such Products. If Purchaser fails to deliver its notice
referred to herein this Section 3.4(b) within the required five (5) Business Day
period, Purchaser shall be deemed to have declined and refused to purchase the
applicable Products.

(c) In case Purchaser delivers the written notice with irrevocable commitment to
purchase the applicable Products as described in Item (i) of Section 3.4(b),
Supplier shall sell such Products to Purchaser, and Purchaser shall purchase the
same from Supplier on terms and conditions as set out in Supplier’s notice
referred to in Section 3.4(a). In case, Purchaser declines and refuses (or is
deemed to have declined and refused) to purchase the applicable Products,
Supplier shall have the right to sell the applicable Products to any other
Person at any price deemed appropriate by Supplier.

3.5 Supplier shall ensure that the Products shall be packed in a manner suitable
for the applicable method of delivery according to usual and customary
commercial and industry practice. Unless otherwise agreed in writing between the
Parties, all deliveries of the Products shall be made based on EXW (as defined
in Incoterms 2000) Daejeon, or such other place as may agreed by Purchaser and
Supplier in the applicable purchase order or applicable delivery schedule, or
such other place as may be proposed by Supplier and consented upon by Purchaser
(which consent shall not be unreasonably withheld or delayed by Purchaser), and
such delivery shall constitute “Delivery” for purposes of this Agreement.

4. Invoices and Payment

4.1 As soon as reasonably practicable after each Delivery under this Agreement,
Supplier shall issue an invoice to Purchaser for the Products that were the
subject of the Delivery. Each such invoice shall contain the following
information specific to the Delivery: (i) an invoice number for tracking
purposes; (ii) the applicable Purchaser Order number (if provided by Purchaser);
(iii) the quantity of Products shipped; (iv) the date of shipping; (v) the
shipping destination; (vi) the applicable purchase price. Invoices may be sent
by any normally reliable means, including electronically, facsimile,
hand delivery or other methods.

4.2 In the event that Purchaser does not dispute the purchase price set forth in
an invoice, Purchaser shall pay such purchase price within forty-five (45) days
after Purchaser’s receipt of such invoice.

4.3 In case Purchaser disputes the amount billed in any invoice, Purchaser shall
pay the undisputed portion of the invoice, and the Parties shall engage in good
faith discussions to resolve such dispute. If such dispute is not resolved
within ninety

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

7



--------------------------------------------------------------------------------

(90) days after Purchaser’s receipt of the invoice, either Party may resolve the
dispute by arbitration in accordance with Section 10.7, mutatis mutandis.

4.4 All payments by Purchaser hereunder shall be made in United States dollars
by wire transfer of the applicable payment into the bank account set out below
or to such other bank account notified by Supplier to Purchaser in the invoice

Bank: Hana Bank (Chung-Ang Corporate Center)

Bank Address:

101-1 Uljiro 1 Ga, Joong-Gu,

Seoul, Korea

Account No.: ***

4.5 Each Party shall be responsible for all sales, use, excise, value-added or
other taxes, tariffs, duties or assessments levied or imposed at any time
against it by any Governmental Authority.

5. Minimum Requirements

5.1 Until the termination of this Agreement, Supplier shall sell, supply and
deliver, and Purchaser shall purchase and take, *** (the “Requirements”).

5.2 In the event that Purchaser fails to purchase the Requirements in any given
month during the period commencing on the Start-up Date and ending on the
expiration of the Initial Term and Supplier, using commercially reasonable
efforts, is unable to sell to a third party the amount of Products equal to the
difference between the Requirements for such month and the amount of Products
purchased by Purchaser in such month (the “Shortfall”), Purchaser shall pay to
Supplier the amount Purchaser would have paid to Supplier had it purchased the
Requirements, or if Supplier sells the Shortfall to a third party at a price
below the applicable Product Price, Purchaser shall pay to Supplier the
difference between the applicable Product Price and the actual price paid by
such third party for such Shortfall. Purchaser’s obligations under this
Section 5.2 shall be Supplier’s sole remedy for any failure by Purchaser to
purchase the Requirements.

5.3 Without limiting Section 5.1, at all times during the first and second
Contract Years, the SP Polysilicon Based Products that meet the Specifications
that are sold, supplied and delivered to Purchaser and that meet the
Specifications shall be at least *** percent (***%) and *** percent (***%),
respectively, yield by weight of the polycrystalline silicon theretofore used by
or on behalf of Purchaser in producing such Products in such Contract Years. At
all times during each Contract Year thereafter, the SP Polysilicon Based
Products that meet the Specifications that are sold, supplied and delivered to
Purchaser and that meet the Specifications shall be at least *** percent (***%)
yield by weight of the polycrystalline silicon theretofore used by or on behalf
of

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

8



--------------------------------------------------------------------------------

Purchaser in producing such Products in each such Contract Year. In the event
that Supplier is unable to meet these minimum yield requirements as of any such
time, Supplier shall not, without the prior written consent of Purchaser, sell,
supply or deliver any Products that meet the Specifications to any Person (other
than Purchaser) until such time as such minimum yield requirements have been
reachieved, so long as the Successful Test Run (as such term is defined in the
Ingot IP License Agreement contemplated by the JV Agreement) has occurred.

6. Quality; Defects; Inspection

6.1 An inspection of each shipment of the Products shall be made by Purchaser in
accordance with sound business practice upon Delivery. The final inspection of
the Products shall be performed by Purchaser at its manufacturing facility
within five (5) days of receipt of the same. In the event that any Product fails
to meet the Specifications, Purchaser shall notify Supplier in writing within
five (5) days of such finding, and Supplier shall remedy such damage or defect
as set forth in Section 7.3.

6.2 Supplier shall permit Purchaser (or an independent quality control auditor
reasonably acceptable to Supplier) to inspect the Ingot Plant from time to time
on at least five (5) Business Days’ notice to Supplier for the purpose of
determining whether the Product meets the Specifications and that Supplier is
otherwise complying with its obligations under this Agreement.

7. Warranties; Limitation of Liability

7.1 Supplier represents and warrants that all Products supplied by Supplier
under this Agreement shall be (i) free from liens and defects in title that
prevent their distribution to or by Purchaser and (iii) free from any defects in
materials and workmanship. Supplier further represents and warrants that the
Products sold by Supplier to Purchaser as the Products conforming to the
Specifications shall meet the Specifications.

7.2 Without prejudice to any other rights Purchaser may have under this
Agreement, if Supplier’s warranty in Section 7.1 is breached, Purchaser, at
Purchaser’s sole option, may by written notice (i) demand and receive a refund
of the applicable purchase price (or the portion of the purchase price
applicable to the returned Products) upon the return (at Supplier’s sole cost)
of all or a portion of the Products which fail to conform to Supplier’s warranty
in Section 7.1 and/or (ii) demand and receive replacement for the Products which
fail to conform to Supplier’s warranty in Section 7.1.

7.3 In case Purchaser exercises its right to return all or a portion of the
Products pursuant to Section 7.2, Supplier shall immediately repay the
applicable purchase price (or the portion of the purchase price applicable to
the returned Products)

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

9



--------------------------------------------------------------------------------

by wire transferring such purchase price into a bank account designated by
Purchaser, and Supplier shall bear and pay all banking charges related to such
payment. In case Purchaser exercises its right to demand replacement pursuant to
Section 7.2, Supplier shall, as soon as practicable, deliver (or cause to be
delivered) the replacement to the location designated by Purchaser, and Supplier
shall bear and pay all fees and expenses associated with such delivery.

7.4 Notwithstanding any provision to the contrary, Supplier shall not be
responsible or liable for any breach of this Agreement arising out of or related
to SunPower Philippines’ breach of its obligations under the Polysilicon Supply
Agreement or otherwise attributable to Purchaser, including Purchaser’s breach
of the License Agreement, and Purchaser shall not be entitled to seek or receive
any remedies against Supplier in case the breach by Supplier is attributable to
Purchaser or Purchaser’s subsidiaries.

7.5 IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER
ARISING OUT OF CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE RESULTING FROM OR
RELATED TO THIS AGREEMENT (WHETHER OR NOT A PARTY KNEW OR SHOULD HAVE KNOWN OF
THE POSSIBILITY OF ANY SUCH DAMAGES).

7.6 Without prejudice to any other rights Purchaser may have under this
Agreement, notwithstanding anything to the contrary contained in this Agreement,
if Supplier (without having received written authorization or consent of
Purchaser) sells or otherwise transfers to a third party (i.e., to a Person
other than Purchaser or any subsidiary or designee of Purchaser) any of the SP
Polysilicon Based Products that meet the Specifications and if as a result of
such sale or other transfer the amount of the Basket equals or exceeds five
(5) metric tons, then (i) Supplier shall pay to Purchaser, within 30 days after
the date of such sale or other transfer, an amount equal to the product of
(A) the purchase price determined in accordance with the formula set forth in
Schedule 3.1(a) using the most recent price for SP Polysilicon for purposes of
such formula, (B) the amount of the Basket as of the time of such sale or other
transfer (taking into account such sale or other transfer), and (C) four (4) and
(ii) the amount of the Basket shall be reset to (and be deemed to be) zero
(0) as of immediately after such sale or other transfer. Any and all payments by
Supplier hereunder shall be made in United States dollars by wire transfer of
the applicable payment into the bank account notified by Supplier to Purchaser
in writing.

8. Confidentiality

8.1 Confidential Information. The terms and conditions of this Agreement and any
information provided by one Party to the other Party which has been indicated as
confidential shall be deemed confidential information (the “Confidential
Information”).

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

10



--------------------------------------------------------------------------------

8.2 Restrictions On Use and Disclosure. Once any Confidential Information is
provided by a Party to the other Party, the receiving Party shall, and shall
cause its respective directors, officers, principals, members, employees,
consultants, contractors, agents and representatives (collectively,
“Representatives”) (i) not to deliver, divulge, disclose or communicate, or
permit to be delivered, divulged, disclosed or communicated, to any third party,
other than its permitted contractors under this Agreement, in any manner,
directly or indirectly, any Confidential Information of the disclosing Party,
(ii) to disclose or give access to, or permit to be disclosed or given access
to, any such Confidential Information, only to those of its Representatives that
have a need to know such Confidential Information, (iii) to ensure that such
Representatives are bound in writing to confidentiality obligations applicable
to the Confidential Information on terms no less strict than those set forth in
this Section 8, and (iv) to take all other necessary or advisable actions to
preserve the confidentiality and security of the Confidential Information of the
disclosing Party. For avoidance of any doubt, the Parties may disclose any
Confidential Information, including this Agreement, to the credit rating
agencies to the extent deemed necessary and requested by such agencies, subject
to the restrictions and covenants stated in (iii) and (iv) of this Section 8.2.

8.3 Exclusions. The restrictions contained in Section 8.2 shall not apply to
information of the disclosing Party that (i) is or becomes generally known to
the public through no fault of the receiving Party including without limitation
any acts or omissions of the receiving Party in violation of this Agreement,
(ii) is disclosed to the receiving Party without obligation of confidentiality
by a third person who has a right to make such disclosure and the receiving
Party is able to document the independent source, or (iii) was in the possession
of the receiving Party at or prior to the time of receipt from the disclosing
Party, as evidenced by contemporaneous, corroborated written records, without
being subject to another confidentiality agreement.

8.4 Compelled Disclosure. If a receiving Party or its Representatives is
requested or required to disclose any Confidential Information of the disclosing
Party otherwise than in accordance with this Agreement by a Governmental
Authority or pursuant to any applicable laws, regulations, or judicial orders,
including without limitation any disclosures in connection with filings with the
U.S. Securities and Exchange Commission, NASDAQ, the Financial Supervisory
Services of Korea or otherwise, such receiving Party shall provide the
disclosing Party with prompt prior written notice of such request or requirement
prior to disclosing the Confidential Information.

8.5 Press Releases. Except as permitted under this Article 8, neither Party
shall issue any press release or make any public announcement which includes or

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

11



--------------------------------------------------------------------------------

otherwise uses the name of the other Party, or relates to this Agreement or to
the performance hereunder in any public statement or document, without the prior
review and written approval of the other Party, which approval shall not be
unreasonably withheld or delayed. Any such review shall be completed as soon as
practicable, but in any event within five (5) Business Days of receipt of the
proposed statement or document.

9. Term and Termination

9.1 Term. Subject to Section 9.3 below, this Agreement shall commence upon the
Execution Date and shall remain in full force for five (5) years from the
Start-up Date, unless earlier terminated pursuant to Section 9.2 (the “Initial
Term”). The Initial Term, upon expiration, shall automatically be renewed for an
additional five (5) year period (the “Renewal Term”), subject to the Parties’
agreement on price and other material terms and conditions of the Agreement. The
Parties shall commence good faith negotiations of the new terms and conditions
for the Renewal Term and shall attempt to agree on the terms and conditions of
the Renewal Term at least six (6) months prior to the expiration of the Initial
Term. Notwithstanding anything to the contrary contained in this Agreement, if
(i) any Shareholder (other than Purchaser) sells all or substantially all of its
assets, or Transfers any Shares, to a Competitor of Purchaser and (ii) Purchaser
delivers written notice to Supplier of Purchaser’s desire to reduce the term of
this Agreement pursuant to this sentence, then the remaining term of this
Agreement at the time of the delivery of such notice shall be reduced by the
number of days equal to one-half of the number of days that would, absent the
delivery of such notice by Purchaser, remain in the term of this Agreement
(assuming for these purposes that this Agreement would not automatically renew)
(e.g., if the remaining term was 700 days at the time of the delivery of such
notice by Purchaser, the term would be reduced by 350 days) and this Agreement
shall automatically terminate on the last day of such reduced term.

9.2 Termination.

9.2.1 Mutual Agreement. This Agreement may be terminated at any time upon mutual
agreement of the Parties.

9.2.2 Unilateral For Certain Events. Either Party shall have the right to
terminate this Agreement upon termination of the Polysilicon Supply Agreement or
the Ingot IP License Agreement contemplated by the JV Agreement. In addition,
Purchaser shall have the right to terminate this Agreement if Supplier fails to
make any payments to Purchaser that are required under Section 7.6, and Supplier
fails to cure such breach within thirty (30) days after the delivery by
Purchaser to Supplier of notice to cure such breach. In addition, Supplier shall
have the right to terminate this Agreement if Purchaser fails to pay the
applicable purchase price as required under this Agreement, and fails to cure
such breach within thirty (30) days after the delivery by Supplier to Purchaser
of notice to cure such breach.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

12



--------------------------------------------------------------------------------

9.2.3 Bankruptcy/Insolvency. If a Party (or its creditors or any other eligible
party) files for its liquidation, bankruptcy, reorganization, composition,
dissolution or other similar proceedings or arrangement, or if such Party is
unable to pay any debts as they become due, has explicitly or implicitly
suspended payment of any debts as they became due (except debts contested in
good faith), or if the creditors of the such Party have taken over its
management, or if the relevant financial institutions have suspended clearing
house privileges with regard to such Party, then the other Party shall be
entitled to immediately terminate this Agreement.

9.2.4 Effect of Termination. The orders that have been accepted, the SP
Polysilicon Based Products for which Supplier had already received (or will
receive) the Polysilicon under the Polysilicon Supply Agreement, and the
Parties’ respective obligations with respect thereto shall survive termination
of this Agreement. The expiration or termination of this Agreement shall not
relieve the Parties of any obligations accruing prior to such termination, and
any such termination shall be without prejudice to the rights of either Party
against the other conferred on it by this Agreement. In addition, the provisions
of Sections 4, 7, 8, 9.2.4 and 10 shall survive expiration or termination of
this Agreement for any reason as long as necessary to permit their full
discharge.

9.3 Effectiveness of Agreement. The Parties hereby acknowledge and agree, for
the avoidance of doubt and notwithstanding anything to the contrary contained in
this Agreement, that (i) the provisions of Articles 2, 3, 4, 5, 6, 7 and 8 shall
be inoperative (i.e., they will have no force or effect) until the Second
Funding Date, (ii) the provisions of Articles 9 and 10 shall be operative (i.e.,
they will have force and effect) from and after the Execution Date, (iii) no
Party shall have any rights or obligations under this Agreement (other than
under Articles 9 and 10) until the Second Funding Date, (iv) upon the Second
Funding Date, all of the provisions of this Agreement shall become automatically
operative and references to “hereby” in this Agreement (other than in Articles 9
and 10) shall be deemed to refer to “on the Second Funding Date,” and (v) in the
event the JV Agreement is terminated prior to the Second Funding Date pursuant
to Section 14 of the JV Agreement, this Agreement shall terminate concurrently
with the termination of the JV Agreement.

10. Miscellaneous

10.1 Force Majeure. Neither Party shall be responsible for suspension of its
performance (other than any obligation to make payments) under this Agreement if
such suspension is caused by a shortage of raw materials, fire, flood, strikes,
riots, terrorism, acts of war, acts of God, or compliance with applicable laws,
rules or regulations of any governmental authority or by compliance with any
order or decisions of any court, board or other governmental authority or by any
cause beyond the reasonable control of such Party.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

13



--------------------------------------------------------------------------------

10.2 Entire Agreement. Subject to the Polysilicon Supply Agreement, this
Agreement (including the Schedules hereto) and the agreements, documents and
instruments to be executed and delivered pursuant to the JV Agreement are
intended to embody the final, complete and exclusive agreement between the
Parties with respect to the matters addressed herein; are intended to supersede
all prior agreements, understandings and representations written or oral, with
respect thereto; and may not be contradicted by evidence of any such prior or
contemporaneous agreement, understanding or representation, whether written or
oral.

10.3 Modifications. This Agreement shall not be modified, amended, canceled or
altered in any way, and may not be modified by custom, usage of trade or course
of dealing, except by an instrument in writing signed by both Parties. All
amendments or modifications of this Agreement shall be binding upon the Parties
despite any lack of consideration so long as the same shall be in writing and
executed by the Parties.

10.4 Waiver. The performance of any obligation required of a Party hereunder may
be waived only by a written waiver signed by the other Party, and such waiver
shall be effective only with respect to the specific obligation described. The
waiver by either Party of a breach of any provision of this Ingot Supply
Agreement by the other Party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or another provision of this
Agreement.

10.5 Export Controls. Neither Party shall commit any act or cause any person to
commit any act which would violate any applicable export control laws, rules or
regulations, and each Party will take any and all actions within its ability to
assure compliance with such laws, rules or regulations. The Parties shall not,
directly or indirectly, export, re-export or transship the Product and/or
technical data for such Product in violation of any applicable export control
laws promulgated and administrated by the government of any country having
jurisdiction over the Parties or the transactions contemplated herein.

10.6 Severability. In the event that any term, condition or provision of this
Agreement is held to be or become invalid or be a violation of any applicable
law, statute or regulation, the same shall be deemed to be deleted from this
Agreement and shall be of no force and effect and the Agreement shall remain in
full force and effect as if such term, condition or provision had not originally
been contained in this Agreement. The validity and enforceability of the other
provisions shall not be affected thereby. In such case or in the event that this
Agreement should have a gap, the Parties hereto shall agree on a valid and
enforceable provision completing this Agreement, coming as close as possible to
the economic intentions of the Parties. In the event of a partial invalidity the
Parties agree that this Agreement shall remain in force without the invalid
part. This shall also apply if parts of this Agreement are partially invalid.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

14



--------------------------------------------------------------------------------

10.7 Governing Law and Dispute Resolution. This Agreement, and the rights and
obligations of the Parties hereunder, shall be interpreted and governed in
accordance with the laws of Republic of Korea, without regard to conflict of
laws principles. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement and is expressly
excluded. Any disputes incapable of being resolved by mutual agreement of the
Parties shall be handled in accordance with Section 17.2 of the JV Agreement,
mutatis mutandis.

10.8 Notices. All notices, demands, requests, consents or other communications
hereunder shall be in writing and shall be given by personal delivery, by
express courier, by registered or certified mail with return receipt requested,
or by facsimile, to the Parties at the addresses shown below, or to such other
address as may be designated by written notice given by either Party to the
other Party. Unless conclusively proved otherwise, all notices, demands,
requests, consents or other communications hereunder shall be deemed effective
upon delivery if personally delivered, five (5) days after dispatch if sent by
express courier, fourteen (14) days after dispatch if sent by registered or
certified mail with return receipt requested, or confirmation of the receipt of
the facsimile by the recipient if sent by facsimile.

To Supplier:

Woongjin Energy Co., Ltd.

Naewei Bldg., 3F, 6 Euljiro 2-Ga

Joong-Gu, Seoul, Korea

Attention: Manager of Management Planning Team

Facsimile: 82-2-2172-1242

To Purchaser:

SunPower Corporation

3939 North First Street

San Jose, California 95134

USA

Attn: Chief Executive Officer

Chief Financial Officer

Fax: +1-408-240-5400

With a copy to:

Jones Day

2882 Sand Hill Road, Suite 240

Menlo Park, CA 94025

USA

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

15



--------------------------------------------------------------------------------

Attention: R. Todd Johnson

Fax: +1-650-739-3900

Email: rtjohnson@jonesday.com

10.9 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party, in whole or in part, whether voluntary, or by operation of law,
except, with respect to Purchaser, in connection with a permitted assignment and
transfer under Section 17.7 of the JV Agreement. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

10.10 Third Party Benefits. This Agreement shall be binding upon, and inure to
the benefit of, each of the Parties and their respective successors and
permitted assigns. Nothing contained in this Agreement, express or implied,
shall be deemed to confer any right or remedy upon, or obligate any Party to,
any person or entity other than the Parties and their respective successors and
permitted assigns.

10.11 Remedies. The remedies described in this Agreement are not exclusive
remedies, and upon breach of this Agreement, either Party shall be entitled
alternatively or cumulatively to any available remedy against the other Party
under the applicable law (including remedies available under this Agreement).
Each Party shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights and remedies that such Party may have for a breach
of this Agreement.

10.12 No Partnership or Agency. Nothing in this Agreement shall be construed as
creating a joint venture, partnership, agency, employment relationship,
franchise relationship or taxable entity between the Parties, and neither Party
shall have the right, power or authority to create any obligation or duty,
express or implied, on behalf of the other Party, it being understood that the
Parties are independent contractors vis-à-vis one another.

10.13 Captions. The section headings and captions contained herein are for
purposes of reference and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement.

10.14 Number and Gender. Whenever used in this Agreement, the singular terms
shall include the plural and the plural the singular, and the use of any gender
shall be applicable to all genders.

10.15 English Language. The official language of this Agreement is English. All
contract interpretations, notices and dispute resolutions shall be in English.
Any attachments or amendments to this Agreement shall be in English.
Translations of any of these documents shall not be construed as official or
original versions of such documents.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

16



--------------------------------------------------------------------------------

10.16 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement.

[Signature page follows]

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Ingot Supply Agreement
to be executed by their respective duly authorized officers as of the Execution
Date.

 

WOONGJIN ENERGY CO., LTD.

   SUNPOWER CORPORATION

By:

     By:               

Name:

     Name:               

Title:

     Title:               

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

SCHEDULE 1.18

150mm Mono-Crystalline Silicon Wafer for Solar Cells

 

DESCRIPTION   150mm N-TYPE
PRIME WAFER   UNIT   REMARKS PART NUMBER   WFP150220CW        **

1. GENERAL CHARACTERISTICS

    1.1    GROWTH METHOD   CZ / MCZ               1.2    AS-GROWN INGOT DIAMETER
  >152   mm          1.3    AS-GROUND INGOT DIAMETER   150 ± 0.2   mm  
ASTM F613     1.4    INGOT LENGTH   150 ~ 400   mm   Negotiable     1.5   
CRYSTAL ORIENTATION   <100> ± 3.0°        ASTM F26     1.6    CONDUCTIVITY TYPE
  N        ASTM F42     1.7    DOPANT   PHOSPHORUS         

2. ELECTRICAL CHARACTERISTICS

    2.1    RESISTIVITY (*)   ***           W.Cm           ASTM F84 / F673    
2.2    RADIAL RESISTIVITY GRADIENT   N/A   %   ASTM F81     2.3    MCLT (by
Sinton Tester) : as-grown Ingot   ***   µs   See Appendix

3. CHEMICAL CHARACTERISTICS

    3.1    OXYGEN CONCENTRATION   ***   ppma   ASTM F121-83     3.2    RADIAL
OXYGEN GRADIENT   N/A   %   ASTM F951     3.3    CARBON CONCENTRATION   ***  
ppma   ASTM F1391-93     3.4    NITROGEN CONCENTRATION   N/A   ppma     

4. MECHANICAL CHARACTERISTICS

    4.1    DIAGONAL LENGTH   150 ± 0.2   mm   ASTM F613     4.2    FLAT TO FLAT
LENGTH   125 ± 0.3   mm          4.3    CORNER LENGTH   21.05 ± 1.31   mm   See
Appendix     4.4    FLAT ORIENTATION   {100} ± 3.0°        ASTM F847     4.5   
SURFACE FINISH   ***

5. STRUCTURAL CHARACTERISTICS

    5.1    ETCH PIT DENSITY (EPD)   N/A   ea/cm2   ASTM F47     5.2   
SLIP/SWIRL/TWIN   NONE        ASTM F47     5.3    OXIDATION INDUCED
DEFECTS(OISF)   N/A   ea/cm2   ASTM F416-85

6. SURFACE VISUAL INSPECTION CHARACTERISTICS

    6.1    SCRATCH   NONE               6.2    EDGE CHIP   NONE              
6.3    EDGE CRACK   NONE          

 

*       Resistivity is measured by using 4-point probe after thermal donor
annealed (700°C,10min, N2)          Or, Resistivity is measured at bottom of
as-grown ingot by Sinton tool **     CW : will be issued by SunPower Purchasing
(C:Ingot Supplier, W:Wiresawing Location)

 

***

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

165mm Mono-Crystalline Silicon Wafer for Solar Cells

 

DESCRIPTION   165mm N-TYPE
PRIME WAFER   UNIT   REMARKS

PART NUMBER

  WFP165190CW        ** 1. GENERAL CHARACTERISTICS     1.1    GROWTH METHOD   CZ
/ MCZ               1.2    AS-GROWN INGOT DIAMETER   167~172   mm          1.3
   AS-GROUND INGOT DIAMETER   165.0 ± 0.2   mm   ASTM F613     1.4    INGOT
LENGTH   150 ~ 400   mm   Negotiable     1.5    CRYSTAL ORIENTATION  
<100> ± 3.0°        ASTM F26     1.6    CONDUCTIVITY TYPE   N        ASTM F42   
  1.7    DOPANT   PHOSPHORUS           2. ELECTRICAL CHARACTERISTICS     2.1   
RESISTIVITY (*)   ***           W.Cm           ASTM F84 / F673     2.2    RADIAL
RESISTIVITY GRADIENT   N/A   %   ASTM F81     2.3    MCLT (by Sinton Tester) :
as-grown Ingot   ***   µs   See Appendix

3. CHEMICAL CHARACTERISTICS

    3.1    OXYGEN CONCENTRATION   ***   ppma   ASTM F121-83     3.2    RADIAL
OXYGEN GRADIENT   N/A   %   ASTM F951     3.3    CARBON CONCENTRATION   ***  
ppma   ASTM F1391-93

.

  3.4    NITROGEN CONCENTRATION   N/A   ppma      4. MECHANICAL CHARACTERISTICS
    4.1    DIAGONAL LENGTH   165.0 ± 0.2   mm   ASTM F613     4.2    FLAT TO
FLAT LENGTH   125 ± 0.3               4.3    CORNER LENGTH   8.75 ± 0.5   mm  
See Appendix     4.4    FLAT ORIENTATION   {100} ± 3.0°        ASTM F847     4.5
   SURFACE FINISH   *** 5. STRUCTURAL CHARACTERISTICS     5.1    ETCH PIT
DENSITY (EPD)   N/A   ea/cm2   ASTM F47     5.2    SLIP/SWIRL/TWIN   NONE       
ASTM F47      5.3    OXIDATION INDUCED DEFECTS(OISF)   N/A   ea/cm2   ASTM
F416-85

6. SURFACE VISUAL INSPECTION CHARACTERISTICS

    6.1    SCRATCH   NONE               6.2    EDGE CHIP   NONE              
6.3    EDGE CRACK   NONE          

 

* Resistivity is measured by using 4-point probe after thermal donor annealed
(700°C, 10min, N2)

   Or, Resistivity is measured at bottom of as-grown ingot by Sinton tool

** CW : will be issued by SunPower Purchasing (C:Ingot Supplier, W:Wiresawing
Location)

 

***

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

SCHEDULE 3.1(a)

[Purchase Price for SP Polysilicon Based Products]

The purchase price for SP Polysilicon Based Products per kilogram shall be
determined based on (a) the year in which such SP Polysilicon Based Products are
ordered, (b) the price per kilogram actually paid by Supplier for the
polysilicon used to make such SP Polysilicon Based Products (“Poly Price”), and
(c) the amount of any Cost Savings (as defined below), in accordance with the
following formula:

 

Year   Formula 1st Year   (*** Poly Price + $***) - Cost Savings 2nd Year   (***
* Poly Price + $***) - Cost Savings 3rd Year   (*** * Poly Price + $***) – (Cost
Savings + $***) 4th Year   (*** * Poly Price + $***) – (Cost Savings + $***) 5th
Year   (*** * Poly Price + $***) – (Cost Savings + $***)

As used in this Schedule, the term “Cost Savings” shall mean ***% of the
quotient obtained by dividing (a) the sum of (i) the product of (A) the
aggregate number of crucibles of Supplier in the then prior calendar month and
(B) the amount, if any, by which the average monthly quartz crucible costs of
Supplier for the then prior calendar month is less than $*** per crucible and
(ii) the product of (A) the aggregate number of hot zones of Supplier in the
then prior calendar month and (B) the amount, if any, by which the average
monthly hot zone costs of Supplier for the then prior calendar month is less
than $*** per hot zone, by (b) the aggregate weight, expressed in kilograms, of
all Products manufactured by Supplier during the then prior calendar month.

For example, using the following assumed Poly Prices and assuming no Cost
Savings, the purchase price for SP Polysilicon Based Products would be as
follows for the following years:

 

Year    Poly Price    Cost Savings    Ingot Price 1st Year    $***    $***   
$*** 2nd Year    $***    $***    $*** 3rd Year    $***    $***    $*** 4th Year
   $***    $***    $*** 5th Year    $***    $***    $***

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

SCHEDULE 3.1(b)

[Purchase Price for Non-SP Polysilicon Based Products]

Same as Schedule 3.1(a) attached to this Agreement.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***